                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DETROIT CARPENTERS
FRINGE BENEFIT FUNDS,

        Plaintiffs,
                                             Civil Case No. 18-10932
v.                                           Honorable Linda V. Parker
                                             Magistrate Judge Mona K. Majzoub
CRAWFORD PILE DRIVING, LLC,
and TODD A. CRAWFORD,

       Defendants.
________________________________/

                            OPINION AND ORDER

      On March 21, 2018, Plaintiffs initiated this lawsuit against Defendants for:

(1) delinquent fringe benefits, liquidated damages, prejudgment interest, fees and

costs for the audit period of January 1, 2014 through February 28, 2017; (2)

violation of the Michigan Builders Trust Act; and (3) violation of the Employee

Retirement Income Security Act (“ERISA”), 29 U.S. C. § 1001 et seq. (ECF No. 1;

ECF No. 17.) After repeated failures to comply with the Court’s discovery Orders,

and on Petition for Order to Show Cause, the Court ordered Defendants to appear

and show cause, at a hearing on May 14, 2019, as to why they should not be held

in civil contempt of court or otherwise sanctioned. (ECF Nos. 30, 36.) Defendants

produced some discovery prior to the May 14, 2019 hearing, but also did not
sufficiently show cause for their failure to produce all of the discovery requested in

accordance with the Court’s Orders.

      Pursuant to this Court’s May 15, 2019 text-only Order, Plaintiffs submitted a

Bill of Costs and an affidavit concerning their reasonable expenses and attorneys’

fees related to their Petition for Order to Show Cause. (ECF No. 38.) On June 21,

2019, Magistrate Judge Majzoub issued a Report and Recommendation (R&R),

pursuant to 28 U.S.C. § 636(e)(6)(b), recommending that (1) Defendants be

adjudicated in civil contempt of court for their failure to comply with the Court’s

March 5, 2019 and March 26, 2019 discovery orders; (2) Defendants be ordered to

pay the reasonable expenses and attorneys’ fees incurred by Plaintiffs in filing their

Petition for Order to Show Cause, and participating in the court proceedings

related thereto, in the amount of $560.00; and (3) Defendants be ordered to

immediately produce any outstanding discovery responsive to Plaintiffs’ July 19,

2018 discovery requests, without objection, or face additional, and possibly more

severe sanctions. (ECF No. 40 at 2, Pg. ID 298.)

      Magistrate Judge Majzoub concluded Defendants have not fully complied

with the Court’s Orders and failed to provide any explanation or show good cause

for their failure to comply. (Id. at 7, Pg. ID 303) Consequently, Magistrate Judge

Majzoub recommended Defendants be sanctioned accordingly and be directed to

reimburse Plaintiffs for their reasonable attorneys’ fees in the amount of $560.00

                                          2
for 2.8 hours of work at $200.00 per hour related to their Petition for Order to

Show Cause. (Id. at 7–8, Pg. ID 303–04.)

      At the end of the R&R, Magistrate Judge Majzoub advised the parties that

they may object to and seek review of the R&R within fourteen (14) days of

service upon them. (Id. at 8, Pg. ID 304) She further specifically advised the

parties that “[f]ailure to file specific objections constitutes a waiver of any further

right to appeal.” (Id.) Neither Plaintiff nor Defendant filed objections to the R&R.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Majzoub. The Court therefore adopts Magistrate

Judge Majzoub’s June 21, 2019 R&R.

      Accordingly,

      IT IS ORDERED that Magistrate Judge Majzoub’s June 21, 2019 R&R

(ECF No. 40) is ADOPTED; and

      IT IS FURTHER ORDERED that:

      (1) Defendants are found in civil contempt of court for their failure to

          comply with the Court’s March 5, 2019 and March 26, 2019 discovery

          orders;

      (2) Defendants shall pay the reasonable expenses and attorneys’ fees

          incurred by Plaintiffs in filing their Petition for Order to Show Cause,




                                           3
       and participating in the court proceedings related thereto, in the amount

       of $560.00; and

    (3) Defendants shall immediately produce any outstanding discovery

       responsive to Plaintiffs’ July 19, 2018 discovery requests, without

       objection, or face additional, and possibly more severe sanctions.

    IT IS SO ORDERED.



                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE


Dated: August 8, 2019




                                       4
